Citation Nr: 0838722	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-00 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2004 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  

In June 2008, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.  

The Board notes that at the June 2008 hearing the veteran 
indicated the possibility of pursuing a disability rating 
based on individual unemployability (TDIU).  However, the 
veteran's representative stated that they would not pursue a 
TDIU claim at that time.  The Board notes that if veteran 
wishes to initiate a TDIU claim he should do so.  


FINDING OF FACT

PTSD is manifested by intrusive thoughts, irritability, 
hypervigilance, depression, flashbacks, nightmares, social 
isolation, trouble handling conflict, difficulty making 
friends and trouble working with others.  


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent disabling for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2008), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in November 2001, March 2004 and January 2006.  
Although the letters provided adequate notice with respect to 
the evidence necessary to establish a claim for service 
connection, they did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  However, the veteran was subsequently provided notice 
pertaining to these latter two elements in March 2006, prior 
to the issuance of a supplemental statement of the case 
(SSOC).  

The veteran is challenging the disability evaluation assigned 
following the grant of service connection for PTSD, in 
Dingess, the U.S. Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, supra. at 490-191.  Thus, VA's duty to notify in 
this case has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service 
records and pertinent post service medical records have been 
obtained.  The appellant has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claims.  

				Factual Background

In July 2001, the veteran was diagnosed with PTSD and a GAF 
score of 40 was noted.  During this time, the veteran 
reported that he experienced intrusive thoughts related to 
the war and nightmares.  The veteran reported that he was 
irritable at home and that he flew off the handle easily.  
The veteran reported difficulty with authority figures and 
that, with the exception of his relationships with other 
Vietnam veterans, he was withdrawn.  It was shown that the 
veteran was oriented to person, time and place, and that he 
had a normal appearance.  Normal behavior, motor activity, 
speech, flow of thoughts, perception, judgment, insight, 
concentration and memory were also shown.  There was no 
showing of delusions and affect was flat.  

A GAF score of 50 was shown in September 2001.  It was noted 
in October 2001 that the veteran had no interest in making 
new friends and that he had one or two close friends.  It was 
further noted that he did not participate in organized clubs 
or groups and that he hang out with a crowd at a local bar or 
restaurant a little.  At that time, the veteran reported 
being employed full time and that he had been taking courses 
within the last two years.  He reported being upset by 
employment problems 5 to 7 of the past 30 days.  In December 
2001, the veteran reported that he was recently divorced and 
was away from his family.  He reported that work was 
stressful and that he continued to get support from his 
family and friends.  Suicidal ideations were denied.  

A GAF score of 60 was shown in April 2002.  In July 2002, the 
veteran reported that the death of a friend put him back in 
Vietnam with dead bodies.  Depression was reported.  A GAF 
score of 50 was shown in September 2002.  

In January 2003, the veteran reported that his job was 
stressful and that he had difficulty controlling his anger.  
He denied physical altercations but noted some difficulty 
controlling himself verbally.  Depression and suicidal 
ideations were denied.  A GAF score of 50 was shown.  A GAF 
score of 47 was shown in September 2003.  It was reported 
that he was back together with ex-wife.  Examination showed 
that veteran was oriented, well groomed, cooperative and that 
he had normal thought content.  Adequate judgment was shown 
and there were no signs of delusions or hallucinations.  IQ 
was noted to be normal, insight was shown to be good and 
memory intact.  The veteran reported that the relationship 
with his wife was going well in October 2003.  

In January 2004, the veteran reported increased anxiety, 
insomnia and feeling overwhelmed by work.  In March 2004, the 
veteran reported that he stopped riding with the Vietnam 
veterans' motorcycle club and that he was spending more time 
with his family.  He reported that he stayed in touch with 
members of the club that he was close to.  The veteran 
further reported that he had been increasingly preoccupied 
with intrusive memories of Vietnam.  Further examination in 
March 2004 revealed that the veteran was oriented, well 
groomed and cooperative with normal thought.  The veteran was 
shown to have adequate judgment, normal IQ, limited insight, 
euthymic mood, coherent speech, and no delusions or 
hallucinations.  

The veteran was afforded a VA compensation and pension 
examination in March 2004.  During this examination, he 
reported that he and his ex-wife were back together and 
planned to remarry.  The veteran reported that he has contact 
with one of his two sons from his first marriage and his four 
stepchildren.  He also reported that he was self-employed on 
a full time basis as a real estate appraiser.  Subjective 
complaints of irritability, nightmares, intrusive thoughts, 
hypervigilance, social isolation, trouble handling conflict, 
difficulty makings friends and trouble working with others 
were noted.  It was noted that the while the veteran has 
managed to live with PTSD symptoms and remained employed most 
of his life, the symptoms have caused him a good deal of 
distress in his personal and social life over the years.  It 
was further noted that his symptoms have affected his social 
and occupational functioning to a moderate degree over the 
past 25 years.  A GAF score of 54 was noted.  

Examination in May 2005 revealed that the veteran was 
oriented, well groomed, cooperative with normal thought.  The 
veteran was shown to have poor judgment, normal IQ, poor 
insight, euthymic mood, coherent speech, and no delusions or 
hallucinations.  The veteran denied suicidal ideation.  A GAF 
score of 50 was shown in May 2005.  

Examination in June 2005 revealed that the veteran was 
oriented, well groomed and cooperative with normal thought.  
The veteran was shown to have good judgment, above average 
IQ, good insight, euthymic mood, coherent speech, and no 
delusions or hallucinations.  The veteran denied suicidal 
ideation.  It was noted that the veteran reported that his 
mood was more relaxed and that he was able to let things go 
easier.  His sleep had improved but some nights were noted as 
difficult.  A GAF score of 53 was shown in June 2005.  

In July 2005, the veteran reported he worked less and had not 
been feeling depressed or irritable.  The veteran was 
oriented, well groomed and cooperative with normal thought.  
The veteran denied suicidal ideation, and was shown to have 
adequate judgment, above average IQ, good insight, euthymic 
mood, and coherent speech.  He did not have any delusions or 
hallucinations.  It was noted that the veteran continued to 
be involved in his Vietnam support group and things were 
going well with his wife and family.  A GAF score of 55 was 
shown in July 2005.  
In October 2005, the veteran was shown to have adequate 
judgment, normal IQ, good insight, euthymic mood, and 
coherent speech.  He did not have any delusions or 
hallucinations.  It was noted that he had a good work history 
and social support.  

The veteran was examined in July 2006.  It was noted that the 
veteran lost his full time job about a year and a half ago 
and that he did one or two appraisals per week.  It was noted 
that the veteran's grooming and hygiene were adequate, and 
that his mood was neutral to mildly depressed with congruent 
to pleasant affect.  No thought disorder or cognitive 
limitations were noted.  The veteran's associations were 
logical, linear and progressive, and he was not delusional, 
hallucinating, disorganized, suicidal, homicidal or paranoid.  
In describing his history, the examiner noted that there was 
some amount of contradiction about the veteran's abilities 
and emotions.  The examiner noted that the veteran was able 
to establish and maintain effective work and social 
relationships with generally mild difficulties at most in 
keeping with periodic anger.  The examiner further noted that 
the veteran was able to maintain family role functioning and 
that he has occasional interference with recreation or 
leisurely pursuits due to his Vietnam difficulties in terms 
of avoidance.  

The veteran testified during his June 2008 hearing that he 
started forgetting things related to his job and that he was 
told that he was making mistakes.  The veteran reported that 
he went out about once a week and that experiences 
flashbacks.  He reported that he last worked a year and a 
half ago.  Via various statements the veteran has asserted 
that he has no friends to speak of and he that remains at 
home most of the time without any social contact.  The 
veteran further asserted that he seldom goes out in crowds.  

The veteran's wife, J.S., noted that she is awakened by the 
veteran kicking and yelling, and that she has come home from 
work to find him unshaven.  She noted that it is hard to have 
intimate relations with friends because the veteran only 
wants to talk about war.  She noted that the veteran's son 
related to the veteran that it is hard to maintain a 
relationship with him and that the veteran has never seen his 
four grandchildren that live in England.  

In a statement from K.R., the veteran's business colleague, 
it was noted that the veteran's work had declined in accuracy 
and effectiveness over the years, and that on one occasion 
the veteran became upset when confronted about Vietnam.  K.R. 
related that the veteran had became erratic and that when he 
confronted the veteran about his behavior the veteran did not 
recall any of the alleged incidents.  K.R. further noted that 
he had to sever his long standing relationship with the 
veteran due to his lack of effectiveness and responsibility 
at work.  

        Legal Criteria and Analysis 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  The Board has determined that a uniform rating is 
warranted for the issue on appeal.  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 10 percent 
evaluation requires a showing of occupational and social 
impairment due to mild or transient symptoms with decreased 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or if the 
veteran's symptoms are controlled by continuous medication.  

A 30 percent evaluation requires a showing of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  This is more commonly referred to 
as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

In the present claim, the veteran seeks an evaluation in 
excess of 30 percent disabling for PTSD.  After a careful 
review of the evidence the Board finds that an evaluation of 
50 percent disabling for PTSD is warranted.  A 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability evaluation contemplates occupational 
and social impairment, with deficiencies in most areas such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); or the inability to establish and maintain 
effective relationships.

The evidence shows that the veteran's PTSD is manifested by 
intrusive thoughts, irritability, hypervigilance, depression, 
flashbacks, nightmares, social isolation, trouble handling 
conflict, difficulty makings friends and trouble working with 
others.  In March 2004, the VA examiner noted that while the 
veteran has managed to live with PTSD symptoms and remained 
employed most of his life, the symptoms have caused him a 
good deal of distress in his personal and social life over 
the years.  It was further noted that his symptoms have 
affected his social and occupational functioning to a 
moderate degree over the past 25 years.  The veteran has 
reported irritability at home.  It was noted in October 2001 
that the veteran had no interest in making new friends and 
that he had one or two close friends.  In January 2003, the 
veteran reported that he had difficulty controlling his anger 
and some difficulty controlling himself verbally.  It was 
further noted that he did not participate in organized clubs 
or groups.  The veteran has maintained that he started 
forgetting things related to his job and that he has been 
told that he was making mistakes.  He also asserted that he 
remains at home most of the time without any social contact 
and that he seldom goes out in crowds.  The veteran's wife, 
J.S., noted that it is hard to have intimate relations with 
friends because the veteran only wants to talk about war and 
that the veteran's son related to the veteran that it is hard 
to maintain a relationship with him.  K.R., the veteran's 
former business colleague, noted that the veteran's work had 
declined in accuracy and effectiveness over the years, and 
that the veteran had become erratic.  K.R. further noted that 
when he confronted the veteran about his behavior the veteran 
did not recall any of the alleged incidents.  

In light of the above, the Board is unable to conclude that 
the veteran is only 30 percent disabled.  The Board is 
mindful that in an October 2005 examination it was noted that 
the veteran had a good work history and social support, and 
that in the July 2006 VA examination it was noted that the 
veteran was able to establish and maintain effective work and 
social relationships with generally mild difficulties.  
However, the evidence shows that the veteran has continued to 
report elements of social isolation.  K.R. noted that he had 
to sever his long standing relationship with the veteran due 
to his lack of work effectiveness and responsibility.  The 
Board also notes that in the March 2004 VA compensation and 
pension examination, it was noted that the veteran was self-
employed on a full time basis as a real estate appraiser.  
However, in July 2005 the veteran reported he worked less and 
in July 2006 it was shown that the veteran lost his full time 
job and that he did one or two appraisals per week.  The 
Board finds that the veteran exhibits occupational and social 
impairment with reduced reliability and productivity. 

The Board notes that its conclusion is consistent with 
veteran's GAF scores which are indicative of moderate to 
severe symptoms for PTSD.  The veteran was assigned a GAF 
score of 40 in July 2001.  The veteran received a GAF score 
of 50 in September 2001, January 2003 and May 2005.  A GAF 
score of 60 was shown in April 2002 and a score of 47 was 
noted in September 2003.  The March 2004 VA examination noted 
a GAF score of 54.  A GAF score of 53 was shown during the 
June 2005 outpatient examination and a score of 55 was shown 
in July 2005.  The majority of these scores coupled with the 
above findings justify an evaluation of 50 percent disabling 
for PTSD.  

However, the Board notes that an evaluation in excess of 50 
percent disabling is not warranted.  The evidence does not 
show occupational and social impairment, with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood.  The veteran has had several VA 
examinations which show that he is oriented to time, person 
and place, and that he has normal appearance, behavior, motor 
activity, speech, flow of thoughts, perception, judgment, 
insight, concentration and memory.  The examinations further 
show no delusions and flat affect.  Although it was noted in 
the examination of May 2005 that the veteran showed poor 
judgment and poor insight, the veteran's other examinations 
have consistently shown otherwise.  In March 2004, the 
veteran reported that he and his ex-wife were back together 
and planned to remarry.  He further reported that he has 
contact with one of his two sons from his first marriage and 
his four stepchildren.  Although the veteran works less than 
full time, it is shown that the veteran does work.  In sum, 
the Board finds that evidence regarding whether the veteran 
has had occupational and social impairment, with deficiencies 
in most areas such as work, school, family relations, 
judgment, thinking, or mood for a 70 percent evaluation has 
not been presented.  Accordingly, the Board finds that an 
evaluation in excess of 50 percent is not for application.

The Board is fully aware that the GAF scores have varied 
during the appeal.  At one time, there was a report of a GAF 
of 40.  We assume that the examiner is competent.  However, 
the examiner did not identify manifestations that would 
justify a GAF of 40 or any GAF.  When there was an assessment 
of a GAF of 50-41, the examiner reported mostly normal 
findings other than a flat affect and that he was depressed 
and tearful.  Such findings are consistent with the 
examinations and examiners who entered GAF scores of 50 and 
higher.  In sum, the Board has fully considered the GAF 
scores assigned, but determine that the lower GAF scores are 
either unexplained or inconsistent with the more probative, 
detailed evidence and the reported clinical findings.

Finally, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.


ORDER

An evaluation of 50 percent disabling for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


